ORDER DENYING PETITION FOR REVIEW ON CERTIORARI
Plaintiffs as Petitioners having filed a Petition for Review on Certiorari pursuant to Rule 13.01, W.R.A.P., for consideration of a trial court order denying discovery in accord with Rule 26, W.R.C.P., wherein as discovery petitioner requested that defendant furnish a description of all exhibits produced by them and produced by others for them in other litigation which arose out of the same events as this suit, which other proceedings have been settled and dismissed by stipulation of the litigants;
A motion as submitted to the trial court to enforce discovery in these regards having been denied by decision letter and written order of the trial court that
“such materials are only discoverable upon a showing that the party seeking discovery has a substantial need of the materials in the preparation of his case and that that party is unable, without undue hardship, to obtain the substantial equivalent of the materials by any other means. The Court found that the Plaintiffs had not yet made that showing and *416therefore the Plaintiffs’ Motion to Compel Discovery should be denied.”
This Court concurs with the trial court that the list or description of exhibits requested comes within the purview of Rule 26(b)(3), W.R.C.P., and is consequently subject to discovery
“only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of his case and that he is unable without undue hardship to obtain the substantial equivalent of the materials by other means.”
In accord with the appropriate analysis of the trial court as a construction of the rule and its factual determination that particularized need had not been shown;
The Petition for Review on Certiorari is
DENIED.